DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Knapp( 2016/03729994)  in view of Sygiyama et al (US 8,350,427) or Shim

With regard to claim 1 Knapp discloses (Fig. 1) electrically-powered submersible pump (122), the pump comprising: a pump housing (a housing of the pump system); a motor  a rotary electrical machine contained within the pump housing,; and
a power source in communication with at least one of the plurality of terminals.
 Knapp explicitly does not disclose structural features of  a power cable’s (112) power lines to  thr motor.
Suqiyama et al  disclose a ring-style terminal block (5) including (Fig. 11, 12) an annular component having a plurality of terminals (54, 55v) , each of the plurality of terminals being spaced apart about the annular componert,(5)  at least one terminal (55w) of the plurality of terminals extending outwardly from the annular component.
Shim et al disclose (Fig. 4) disclose a ring-style terminal block (100) including (Fig. 11, 12) an annular component (110) having a plurality of terminals (120) , each of the plurality of terminals being spaced apart about the annular componert,(110)  at least one terminal (55w) of the plurality of terminals extending outwardly from the annular component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize power cable connection to a  motor’s stator (through electricity supply lines - Summary), as taught by Suquiyama or Shim,  as an effective structure 
With regard to claim 2, Sygiyama et al disclose that the pump housing includes a
terminal housing and a motor housing, the terminal housing and the motor housing
coupled together to form a seal around the ring-style terminal block and a stator of the motor. With regard to claim 3, Sygiyama et al disclose that the ring-style terminal block is secured to the motor housing via one or more anchors (inherently to keep the connection fixed to the motor . 
With regard to claim 4, Sygiyama etal disclose that the plurality of terminals includes at least two distinct sizes (54, 55) of terminals, one size (53) corresponding to a power cable in communication with the power source. 
With regard to claim 5, Sygiyama et al disclose (Fig. 11) that the annular component includes a radially inward facing surface (52) and a radially outward facing surface (51), the radially inward facing surface is at least partially defined by a first radius and the radially outward facing surface at least partially defined by a second radius larger than the first radius. 
With regard to claim 6, Sygiyama et al disclose (Fig. 11) that annular component further includes a top surface (511) extending between the radially inward facing surface and the radially outward facing surface, and a bottom surface extending between the radially inward facing surface and the radially outward facing surface and formed opposite the top surface, the bottom surface separated from the top surface by a thickness. 
With regard to claim 7, Sygiyama et al disclose (Fig. 10) that at least one terminal of the plurality of terminals extends radially inward from the radially inward facing surface of the annular component and at least one terminal of the plurality of terminals extends radially outward from the radially outward facing surface of the annular component. 
With regard to claim 8, Sygiyama et al disclose (Fig. 10) that the plurality of terminals extend radially inward from the radially inward facing surface, through the annular component, and radially outward from the radially outward facing surface. 

Claim(s)  14-16,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Knapp( 2016/03729994)  in view of Arai et al (US 9,331,539)
With regard to claim 14, Knap et al disclose a electrically-powered submersible pump (120), the pump comprising: a pump housing (1); a motor (121) contained within the pump housing; 
Arai et al disclose  a ring-style (Fig. 4) terminal block(10) including: an annular (fig. 5-8) component (50,60, 70, 80) including a plurality of terminals(11,12,13), each one of the plurality of terminals being spaced apart circumferentially, at least one terminal of the plurality of terminals extending outwardly from the annular component, a top surface, a bottom surface opposite the top surface, the power distribution structural component 10 is a power distribution structural component of a motor and at least one mounting feature (14; Fig. 1) including a cylindrical through hole extending from the top surface of the annular component through the bottom surface of the annular component. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize power cable connection to a  motor’s stator through the terminal structure, as taught by Arai , to  effectively attach power lines to a motor structure 

With regard to claim 15, Arai et al disclose that each of the mounting features further includes a cylindrical insert that extends at least partially into the cylindrical through hole, the motor includes a motor housing with a bearing plate, and an anchor extends through each cylindrical insert to secure the ring-style terminal block to the bearing plate. 
With regard to claim 16 Arai et al disclose submersible pump comprising: a pump housing defined by a motor housing (1) and a terminal housing (91,); a power cable (a cable being attached at 11, 1, 13), at least part of the power cable extending substantially vertically through the terminal housing; and a ring-style terminal block (10) including an annular component having a plurality of terminals (Fig. 11), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing. 
With regard to claim 20 Arai et al disclose (Fig. 18) that at least one terminal of the plurality of terminals extends radially inward from a radially inward facing surface of the annular component and at least one terminal of the plurality of terminals extends radially outward from a radially outward facing surface of the annular componert, wherein the power cable is electrically coupled to at least one of the plurality of terminals extending from one of the radially inward facing surface or the radially outward facing surface, and a motor cable is electrically coupled to at least one of the plurality of terminals extending from the other of the radially inward facing surface or the radially outward facing surface. 
Claim(s)  14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp( US 2016/03729994)  in view Shim et al(US 2015/0076944 )
With regard to claim 14, 16 Knap et al disclose submersible pump  (120)comprising: a pump housing  (120) defined by a motor housing (121) and a terminal housing (120); 
Shim et al disclose a power cable (cu,cv, cw), at least part of the power cable extending substantially vertically through the terminal housing; 
Shim et al disclose  a ring-style terminal block (100) including an annular component having a plurality of terminals (Fig. 4), the ring-style terminal block coupled to the motor housing (Fig. 1) such that the plurality of terminals extend outwardly from the annular component substantially perpendicularly to the at least part of the power cable extending substantially vertically through the terminal housing. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize power cable connection to a  motor’s stator through the terminal structure, as taught by Shim et al , to  effectively attach power lines to a motor structure 
With regard to claims 17 and 18 Shim et al disclose (Fig. 1) that the motor housing (210) includes a bearing plate with openings, the submersible pump including a motor cable configured to extend through the bearing plate openings to the ring-style terminal block and wherein a control cable extends substantially vertically through the terminal housing (Shim et al motor inherently includes motor cable and control cable , since it is utilized in electronic power steering system with (para. 0006-The Electronic Control Unit (ECU) of the EPS drives the motor based on driving conditions detected by a vehicle speed sensor, a torque angle sensor, anda torque sensor in order to guarantee revolution stability and provide rapid restoring 
With regard to claims 19, Shim et al disclose each of the power cable, a motor cable, and a control cable are in electrical communication with at least one of the plurality of terminals.

Allowable Subject Matter 
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses that the radially inward facing surface of the annular component comprises a first circumferential array of barriers extending radially inward from the radially inward facing surface of the annular component to separate each of the plurality of terminals from adjacent terminals (cl. 9) . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									8/31/22